                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 GIOVANNI BARRICELLI, individually and             )
 on behalf of all other similarly situated         )
 current and former employees,                     )
                                                   )
                Plaintiff,                         )   Case No. No. 3:19-cv-00136
                                                   )
 v.                                                )   Chief Judge Crenshaw
                                                   )   Magistrate Judge Newbern
 ST LOGISTICS, LLC, d/b/a SOLDIER                  )
 DELIVERY, a Wisconsin limited liability           )
 company, and TRAVIS SMITH, individually,          )
                                                   )
                Defendants.                        )




              JOINT MOTION TO STAY ACTION PENDING MEDIATION

        Named Plaintiff Giovanni Barricelli and Defendants ST Logistics, LLC, and Travis Smith

(hereinafter “Defendants”), through undersigned counsel, jointly move the Court for an Order

staying the case pending mediation as set forth below. In support of this Motion, the Parties state

that they stipulate and agree as follows:

        1.     Defendants deny the allegations contained in Plaintiffs’ Motion for Conditional

Certification and Notice to Putative Class Members (Doc. 46-47), believe that they have a good

faith basis for opposing that Motion and contend that any such class will eventually be decertified

by the Court. However, after conferral, the parties have agreed that, solely to preserve resources

and in the interests of judicial economy, and in lieu of protracted briefing on the question, Named

Plaintiff and Defendants will stipulate to the Court’s conditional certification and authorization of

issuance of notice in this case for a limited class consisting of certain Nashville drivers who were

paid using the same pay method as was the Named Plaintiff.




      Case 3:19-cv-00136 Document 50 Filed 03/03/20 Page 1 of 4 PageID #: 281
       2.      The Parties anticipate filing on or before March 12, 2020, a Joint Stipulation

defining the Conditional Class, addressing the parties’ agreements concerning the timing and

logistics of the notice process and proposing an agreed Notice and Consent Form for approval by

the Court.

       3.      The Parties agree to participate in a private mediation no later than 60 days after

the close of the notice and opt-in period.

       4.      The Parties agree that this case should be stayed in its entirety pending mediation,

except as expressly set forth in this Joint Motion and the Joint Stipulation.

       5.      If the parties do not reach an agreement on a settlement of this matter as a result of

mediation, within 14 days following the mediation, the parties shall move to set a case management

conference as set forth in Paragraph I of the Initial Case Management Order (Doc. 38).

       6.      The parties have agreed that nothing in this Joint Motion or in the Joint Stipulation

shall be construed to waive, prejudice, or impact any arguments by Defendants with respect to

whether this case should ultimately proceed as a collective action at trial or any other issue or

argument that may relate to decertification, jurisdiction or the merits of this case. Plaintiff agrees

that this Joint Motion and the Joint Stipulation will in no way preclude or prejudice Defendants

from seeking decertification of the conditionally certified Class at some later date, filing any

dispositive motions or motions to dismiss and/or asserting any other appropriate defense against

the claims of the Named Plaintiff, Opt-In Plaintiffs or the Conditional Class members. Plaintiff

agrees that Defendants will not have waived any defenses or arguments relating to jurisdiction

merely by waiting to engage in motion practice relating to such defenses or arguments until after

the parties have participated in a mediation.




                                     2
    Case 3:19-cv-00136 Document 50 Filed 03/03/20 Page 2 of 4 PageID #: 282
Respectfully submitted this 3rd day of March 2020.

/s/ J. Russ Bryant (w/permission)               /s/ Wendy V. Miller
Gordon E. Jackson, TN BPR #08323                Wendy V. Miller, TN #023500
J. Russ Bryant, TN BPR #33830                   Elizabeth S. Washko, TN #019931
Robert E. Turner, IV, TN BPR #35364             Casey M. Parker, TN #033081
Nathaniel A. Bishop, TN BPR #35944              Benjamin P. Lemly, TN #035225
JACKSON, SHIELDS, YEISER & HOLT                 OGLETREE, DEAKINS, NASH, SMOAK &
262 German Oak Drive                            STEWART, P.C.
Memphis, Tennessee 38018                        SunTrust Plaza
Telephone: (901) 754-8001                       401 Commerce Street, Suite 1200
Facsimile: (901) 754-8524                       Nashville, TN 37219-2446
gjackson@jsyc.com                               Telephone: 615-254-1900
rbryant@jsyc.com                                Facsimile: 615-254-1908
rturner@jsyc.com                                Email: wendy.miller@ogletree.com
nbishop@jsyc.com
                                                Attorneys for Defendants
Nina Parsley, TN BPR #23818
PONCE LAW
400 Professional Park Drive
Goodlettsville, TN 37072
nina@poncelaw.com

Attorneys for Named Plaintiff and similarly
situated current and former employees




                                     3
    Case 3:19-cv-00136 Document 50 Filed 03/03/20 Page 3 of 4 PageID #: 283
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 3rd day of March 2020, the foregoing was filed

electronically with the Clerk of the Court to be served by operation of the Court’s electronic filing

system upon the following:


                                   Gordon E. Jackson, Esq.
                                     J. Russ Bryant, Esq.
                                  Robert E. Turner, IV, Esq.
                                  Nathaniel A. Bishop, Esq.
                             JACKSON, SHIELDS, YEISER & HOLT
                                   262 German Oak Drive
                                  Memphis, Tennessee 38018
                                    gjackson@jsyc.com
                                    rbryant@jsyc.com
                                    rturner@jsyc.com
                                      nbishop@jsyc.com

                                       Nina Parsley, Esq.
                                         PONCE LAW
                                   400 Professional Park Drive
                                    Goodlettsville, TN 37072
                                      nina@poncelaw.com



                                                 /s/ Wendy V. Miller




                                                                                           42032342.1




                                     4
    Case 3:19-cv-00136 Document 50 Filed 03/03/20 Page 4 of 4 PageID #: 284
